                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARTIS C. CARROLL, JR.                           CIVIL ACTION

                     v.                          NO. 16-1406

 MILLERSVILLE UNIVERSITY OF
 PA, et al.

                                          ORDER

       AND NOW, this 14th day of February 2020, upon considering the Defendants' Motions to

dismiss (ECF Doc. Nos. 99, 103, 107, 108) which remain uncontested after the response date, and

for reasons in the accompanying Memorandum, it is ORDERED:

       1.     We GRANT in part and DENY in part the Millersville Defendants' Motion to

dismiss (ECF Doc. No. 99) and Director Austin and Vice President Richardson shall file an

Answer to the remaining due process claim on or before February 28, 2020;

       2.     We GRANT the remaining Motions to dismiss (ECF Doc. Nos. 103, 107, 108);

and,

       3.     We dismiss Former University President Anderson, Student Affairs Vice President

Hazlett, Professor Hoover, Deputy Chief Bauman, Sergeant Flood, Officers Stuchkus and

Chanthongthip, Registrars Sicotte and Breaux, Retired Dean Smith, Assistant Director Wiafe, and

Registrar Hutchinson with prejudice.
